Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), entered September 29, 1993, which, inter alia, confirmed an arbitration award in respondents’ favor on their claim for uninsured motorist benefits, unanimously affirmed, without costs.
We agree with the IAS Court that the Arbitrator’s award of $75,000 has a rational basis in the record (see, Mount St. Mary’s Hosp. v Catherwood, 26 NY2d 493, 508), including in particular, the affidavit of respondent’s plastic surgeon detailing the permanent nature of the scarring on respondent’s face. Concur—Sullivan, J. P., Ellerin, Rubin, Williams and Tom, JJ.